Citation Nr: 0210243	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  99-02 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for joint pains and 
soreness as due to undiagnosed illness.

2.  Entitlement to service connection for pain in the legs as 
due to undiagnosed illness.

3.  Entitlement to service connection for headaches as due to 
undiagnosed illness.

4.  Entitlement to service connection for irregular menstrual 
cycle as due to undiagnosed illness.

5.  Entitlement to service connection for sleep 
disturbance/insomnia as due to undiagnosed illness.

6.  Entitlement to service connection for numbness of the 
upper extremities as due to undiagnosed illness.

7.  Entitlement to service connection for pain of both sides, 
with difficulty breathing, as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1991 to August 
1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

The Board notes that the veteran requested a hearing before a 
Member of the Board at the RO on her substantive appeal, 
which was received in February 1999.  A February 1999 
document received from the veteran's representative indicates 
that the veteran had decided that she no longer wanted a 
hearing before a Member of the Board and that she desired a 
hearing before a hearing officer instead.  The veteran was 
provided a hearing at that RO before a hearing officer in 
April 1999.  An April 2002 notation on a February 2002 
deferred rating decision indicates that the veteran's 
representative had been contacted, and had stated that the 
veteran did not wish another hearing.  Accordingly, the Board 
finds that there is no outstanding request for a hearing.


REMAND

The veteran's claims for service connection for the 
disabilities listed on the title page were denied by the RO 
in an August 1998 rating action.  The RO issued a statement 
of the case in December 1998 and a supplemental statement of 
the case in June 1999.  Subsequent to June 1999, additional 
VA medical records were submitted which had not been 
previously considered by the RO.  The veteran was also 
afforded two VA examinations in November 1999.  This newly 
submitted medical evidence is material to the veteran's 
current claims, yet the RO did not issue a supplemental 
statement of the case and consider this evidence with respect 
to the veteran's Persian Gulf service connection claims.  The 
Board acknowledges that recently amended provisions of 38 
C.F.R. § 19.9 permit a Board Member to direct Board personnel 
to undertake "the action essential for proper appellate 
decision" in lieu of remanding the case to the agency of 
original jurisdiction.  67 Fed. Reg. 3099, 3104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9).  However, there 
are still actions that must be accomplished at the VA 
regional office level because current law requires it.  A 
"Supplemental Statement of the Case" is a document prepared 
by the agency of original jurisdiction.  38 C.F.R. § 19.31 
(as revised by 67 Fed. Reg. 3099, 3104-3105 (Jan. 23, 2002).  
Accordingly, this case must be returned to the RO in order 
that a supplemental statement of the case considering all of 
the evidence of record may be issued.

The Board notes that the Persian Gulf War illness provisions 
of 38 U.S.C.A. § 1117 were recently amended, effective March 
1, 2002.  See Veterans Education and Benefits Expansion Act 
of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Where 
laws or regulations change after a claim has been filed or 
reopened and before the 

administrative or judicial process has been concluded, the 
version more favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Accordingly, the RO must be provided the opportunity to 
determine which version of the law is more favorable to the 
veteran and reconsider the veteran's service connection 
claims, applying the most favorable version.

The veteran was provided VA examinations for her service 
connection claims in January 1998.  However, these 
examination reports did not meet the requirements of the new 
guidelines for conducting Persian Gulf Health Registry 
examinations.  These guidelines instruct that the examiners 
elicit from the veteran symptoms and conditions related to 
the veteran's claimed disorders.  The guidelines further 
instruct that the examiners provide details about onset, 
frequency, duration, and severity of all complaints and state 
what precipitates and what relieves them.  The guidelines 
also instruct that the examiners to state which symptoms and 
abnormal physical findings and abnormal laboratory test 
results are associated with each diagnosed condition and 
which are not part of a known clinical diagnosis.  Additional 
specialist examinations are then required to address the 
findings not related to a known clinical diagnosis.  The RO 
should consult VBA All-Stations Letter 98-17 (2/26/98) which 
contains mandatory guidelines for disability examinations of 
Gulf War veterans outlined in a memorandum dated February 6, 
1998.  The RO is advised to obtain a copy of this letter and 
the accompanying memorandum, and to provide the examiners 
with a copy of the guidelines prior to scheduling the 
examination.  The RO is advised to make certain that the 
examinations conform precisely to the guidelines set forth in 
the memorandum prior to adjudicating the issues.  

The January 1998 VA general medical examination report 
indicates that the veteran should be provided specialist VA 
gynecological and neurological examinations.  Such VA 
examinations have not been performed.  Consequently, such VA 
examinations of the veteran must be performed.

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:


1.  The RO should contact the veteran and 
request the names, addresses, and dates of 
treatment or examination, of all health 
care providers who have treated or examined 
her recently for her claimed joint 
soreness, lower extremity pain, headaches, 
irregular menstrual cycle, sleep 
disturbance, upper extremity numbness, and 
pain in the sides/difficulty breathing 
disorders.  After obtaining any necessary 
authorization, the RO should request copies 
of the records of such identified treatment 
or examinations which are not currently of 
record.  All records obtained should be 
associated with the veteran's claims file.

2.  The RO should contact the appropriate 
VA medical centers and request copies of 
all of the veteran's treatment records, 
both inpatient and outpatient, dated from 
June 1999.

3.  Following completion of the above 
development, the veteran should be afforded 
a VA general medical examination conforming 
to the criteria for conducting Persian Gulf 
War examinations contained in the February 
6, 1998, memorandum from the Under 
Secretary for Benefits and the Under 
Secretary for Health.  The claims file, a 
copy of this REMAND, and a copy of the 
February 6, 1998, memorandum containing the 
Guidelines for Persian Gulf War disability 
examinations must be made available to the 
examiner.  VA gynecological, neurological 
and any other recommended specialist 
examinations should also be performed.  The 
purpose of this examination, and any other 
necessary examinations, is to identify all 
signs or symptoms that the veteran claims 
to experience on a chronic basis as a 
result of her service in the Persian Gulf 
War, with particular emphasis on claimed 
joint soreness, lower extremity, headache, 
irregular menstrual cycle, sleep 
disturbance, upper extremity, and pain in 
the sides/difficulty breathing disorders.  
A complete history, including the time of 
initial onset as well as the frequency, 
duration and severity of manifestations 
should be elicited from the veteran.  All 
opinions expressed should be supported by 
reference to pertinent evidence.  All 
indicated tests should be conducted.  The 
examiner is requested to specify whether 
the veteran has symptoms of joint soreness, 
pain in the legs, headaches, irregular 
menstrual cycle, sleep disturbance, upper 
extremity numbness, and pain in the 
sides/difficulty breathing disorders, and 
provide supporting evidence for any such 
diagnoses, or whether she has symptoms of 
joint soreness, pain in the legs, 
headaches, irregular menstrual cycle, sleep 
disturbance, upper extremity numbness, and 
pain in the sides/difficulty breathing 
disorders due to an undiagnosed illness.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination complies fully with the 
above instructions, and if not, the RO 
should take corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998). 

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, §  3(a), 114 Stat. 2096-98 (2000) 
is completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures are 
fully complied with and satisfied.  Id.

6.  Upon completion of the above requested 
development, and any other necessary 
development, the RO must reconsider the 
veteran's claims with consideration of all 
applicable laws and regulations, to include 
whichever version of 38 U.S.C.A. § 1117 is 
more favorable to the veteran.  If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction or if a timely 
notice of disagreement is received with 
respect to any other matter, the veteran 
and her representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded the 
appropriate opportunity to respond.  The 
supplemental statement of the case should 
contain both the former and current 
versions of 38 U.S.C.A. § 1117.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



